Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.
                            ________________

                             No. 3D19-1943
                      Lower Tribunal No. F17-16807
                          ________________


                       Shedrack Crummie, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Lisa S.
Walsh, Judge.

      Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel,
Third Region, and Jacqueline Rae Brandt, Assistant Regional Counsel, for
appellant.

    Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney
General, for appellee.


Before FERNANDEZ, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.